DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Response to Amendment
This action is in reply to the Applicant’s amendments filed on 12 May 2021.
Claims 23-42 have been added.
Claims 1-22 have been canceled.
Claims 23-42 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 42 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per claim 42, Applicant has claimed a computer program; this implies that applicant is claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, claim 42 is directed to non-statutory subject matter as computer programs, per se, i.e. the descriptions or expressions of the programs, are not physical “thing”. There are neither computer components nor statutory processes, as they are not “acts” being performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 23-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20180123906 to Liao et al. in further view of U.S. Pat. No. 8364141 to Kateley et al.
As to Claims 23, 33, and 42, Liao disclose an apparatus, method, computer program, comprising (Fig. 2, Fig. 3, paragraph [0018, 0060, 0096]):
a circuitry for receiving parameter data of radio connections between transceivers of a radio access network, the parameter comprising transmission direction of the beams used in transmission and quality indictor related to transmitted beams (Fig. 2, Fig. 3, paragraph [0006, 0007, 0018, 0035, 0043, 0054, 0060, 0062, 0072], where the apparatus (comprises transmit and receive circuitry) displays the multi-dimensional augmented beamforming with direction and channel quality received from the radio communication network node);
a circuitry for organizing data into one or more selection of layers and view types and displaying based on parameter data (Fig. 2, Fig. 3, paragraph [0006, 0007, 0018, 0035, 0043, 0054, 0060, 0062, 0072], where the apparatus (comprises processor for organizing and display for displaying) process and displays two or three dimensional (view types) beams (layers) augmented beamforming with direction and channel quality (parameters) received from the radio communication network node).
Liao disclose all of the subject matter as described above (Fig. 2, Fig. 3, paragraph [0006, 0007, 0018, 0035, 0043, 0054, 0060, 0062, 0072]) except for given time and instant.
However, Kateley in the same field of endeavor teaches the radio access network for displaying performance of the network with data stored indexed with time and geospatial locations including specific time and time periods and 2D and 3D (Fig. 8-10, Col. 5 line 66-Col. 6 line 14, Col. 14 lines 22-31 and 59-63, Col. 3 lines 35-41).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use more effective visualization of information as taught by Kateley to modify the apparatus and method of Liao to provide the enhanced visualization of information to users (Kateley – Col. 1 lines 44-47).

As to Claims 24 and 34, Liao in view of Kateley further disclose the apparatus and method wherein the time resolution is transmission time interval of the radio access network (Fig. 2, Fig. 3, paragraph [0006, 0007, 0018, 0035, 0043, 0054, 0060, 0062, 0072], where displays two or three dimensional (view types) beams (layers) augmented beamforming with direction and channel quality (parameters) received from the radio communication network node). (Kateley - Fig. 8-10, Col. 5 line 66-Col. 6 line 14, Col. 14 lines 22-31 and 59-63, Col. 3 lines 35-41, where data is indexed with time and time periods (time interval) from the RAN stations) The suggestion/motivation is the same as that used in the rejection for claims 23 and 33.

As to Claims 25 and 35, Liao in view of Kateley further disclose the apparatus and method comprising a circuitry for comparing a parameter or quality indicator related to a beam of layers to a threshold and selecting a beam or layer for displaying based on the comparison (Fig. 2, Fig. 3, paragraph [0006, 0007, 0018, 0035, 0043, 0054, 0060, 0062, 0072], where process and display (with processor and display circuits of apparatus) two or three dimensional (view types) beams (layers) augmented beamforming with direction and channel quality (parameters) received from the radio communication network node). (Kateley - Fig. 8-10, Col. 5 line 66-Col. 6 line 14, Col. 14 lines 22-31 and 59-63, Col. 3 lines 35-41, where the threshold is compared for displaying visual data for flexibility) The suggestion/motivation is the same as that used in the rejection for claims 23 and 33.

As to Claims 26 and 36, Liao in view of Kateley further disclose the apparatus and method configured to receive parameter data related to ongoing transmission (Fig. 2, Fig. 3, paragraph [0006, 0007, 0018, 0035, 0043, 0054, 0060, 0062, 0072], where the process and display implicitly continues with updated information from the radio communication network node). (Kateley - Fig. 8-10, Col. 5 line 66-Col. 6 line 14, Col. 14 lines 22-31 and 59-63, Col. 3 lines 35-41, where data is indexed with time and time periods (continual ongoing) from the RAN stations) The suggestion/motivation is the same as that used in the rejection for claims 23 and 33.

As to Claims 27 and 37, Liao in view of Kateley further disclose the apparatus and method configured to receive parameter data from a log file (Fig. 2, Fig. 3, paragraph [0006, 0007, 0018, 0035, 0043, 0054, 0060, 0062, 0072], where the process and display the information received from the radio communication network node). (Kateley - Fig. 8-10, Col. 5 line 66-Col. 6 line 14, Col. 14 lines 22-31 and 59-63, Col. 3 lines 35-41, Col. 13. Lines 30-33, where data is indexed with time and time periods and locations in database which implicitly in log file along with meta data) The suggestion/motivation is the same as that used in the rejection for claims 23 and 33.

As to Claims 28 and 38, Liao in view of Kateley further disclose the apparatus and method further comprising a user interface and configured to received instructions via the user interface for controlling the selection of the layers and displaying the layers (Fig. 2, Fig. 3, paragraph [0006, 0007, 0018, 0035, 0043, 0054, 0060, 0062, 0072], where the visualization in two or three dimensional (view types) beams (layers) controls with user interface). (Kateley - Fig. 8-10, Col. 5 line 66-Col. 6 line 14, Col. 14 lines 22-31 and 59-63, Col. 3 lines 35-41, Col. 13. Lines 30-33, where the user interface defines the visualization) The suggestion/motivation is the same as that used in the rejection for claims 23 and 33.

As to Claims 29 and 39, Liao in view of Kateley further disclose the apparatus and method configured to control displaying the beams on top of a map (Fig. 2, Fig. 3, paragraph [0006, 0007, 0018, 0035, 0043, 0054, 0060, 0062, 0072], where the visualization in two or three dimensional (view types) beams (layers) controls with user interface). (Kateley - Fig. 8-10, Col. 5 line 66-Col. 6 line 14, Col. 14 lines 22-31 and 59-63, Col. 3 lines 35-41, Col. 13. Lines 30-33, where the 2D and 3D visualization is from the top of the map) The suggestion/motivation is the same as that used in the rejection for claims 23 and 33.

As to Claims 30 and 40, Liao in view of Kateley further disclose the apparatus and method configured to control displaying the beams on top of three dimensional view from the transmitter of the beams (Fig. 2, Fig. 3, paragraph [0006, 0007, 0018, 0035, 0043, 0054, 0060, 0062, 0072], where the visualization in two or three dimensional (view types) beams (layers) controls with user interface). (Kateley - Fig. 8-10, Col. 5 line 66-Col. 6 line 14, Col. 14 lines 22-31 and 59-63, Col. 3 lines 35-41, Col. 13. Lines 30-33, where the 2D and 3D visualization is from the top of the map) The suggestion/motivation is the same as that used in the rejection for claims 23 and 33.

As to Claims 31 and 41, Liao in view of Kateley further disclose the apparatus and method configured to process received data by adding to the data metadata (Fig. 2, Fig. 3, paragraph [0006, 0007, 0018, 0035, 0043, 0054, 0060, 0062, 0072], where the process and display the information received from the radio communication network node). (Kateley - Fig. 8-10, Col. 5 line 66-Col. 6 line 14, Col. 14 lines 22-31 and 59-63, Col. 3 lines 35-41, Col. 13. Lines 30-33, where data is indexed with time and time periods and locations in database which implicitly in log file along with the meta data) The suggestion/motivation is the same as that used in the rejection for claims 23 and 33.

As to Claim 32, Liao in view of Kateley further disclose the apparatus further configured receive parameter data of radio connection between transceivers of the radio access network from Common Public Radio Interface (Fig. 2, Fig. 3, paragraph [0006, 0007, 0018, 0035, 0043, 0054, 0060, 0062, 0065, 0072], where the access network includes radio network interface for normal common operation which implicitly supports Common Public Radio Interface to support various network nodes). (Kateley - Fig. 8-10, Col. 5 line 66-Col. 6 line 14, Col. 14 lines 22-31 and 59-63, Col. 3 lines 35-41, Col. 13. Lines 30-33, Col. 11 lines 1-3, where disclose the network interface implicitly including Common Public Radio Interface to support various network stations) The suggestion/motivation is the same as that used in the rejection for claims 23 and 33.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov